Citation Nr: 0217919	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  95-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative disc disease of the cervical spine, currently 
rated as 30 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of an injury to the thoracic spine, 
based upon the initial grant of benefits, effective from 
October 16, 1992.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine, based upon the initial grant of benefits, effective 
from October 16, 1992.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from January 1960 to July 
1960, and from March 1961 to June 1969.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in January 2000, it was remanded to the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  


REMAND

In October 2002, the veteran submitted a request for a 
personal hearing before a Member of the Board at the VA 
Regional Office located in Huntington, West Virginia, 
rather than at the office of the RO located in Cleveland, 
Ohio.  The veteran explained that he lived very near the 
VA Huntington, West Virginia Regional Office, but several 
hours from the RO in Cleveland, Ohio.   

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant 
an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 1991).  Pursuant to 38 C.F.R. § 20.700 (2002), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to 
the RO for the following action:

The veteran should be scheduled to 
appear at a personal hearing before a 
member of the Board sitting at the 
Huntington, West Virginia, Regional 
Office, rather than at the Cleveland, 
Ohio, Regional Office, as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of 
law.  No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


